Title: Enclosure: [Monies Received into the Treasury], [18 December 1793]
From: Hamilton, Alexander
To: Speaker of the House of Representatives


A Summary Statement of Monies Received into the Treasury  of the United States, in the Year 1792.


From the Collectors of Imports and Tonnage, Agreeably to the Preceding Statement:


On warrants passed to the credit of the respective collectors in the year 1791, which are included in the treasurers accounts for the year 1792.
86,025.42



On warrants included in the treasurers accounts for the year 1792, which are passed to the credit of the respective collectors in the year 1793.
70,714.30



On warrants included in both the accounts of the treasurer, and of the respective collectors for the year 1792.
3,286,331.13





3,443,070.85


From the Supervisors of the Revenue, Agreeably to the Preceding Statement.




On warrants included in both the accounts of the treasurer, and of the respective supervisors for the year 1792
163,704.01



On warrants included in the treasurers accounts for the year 1792, which were paid by supervisors, whose accounts are not finally adjusted
45,238.80





208,942.81


From Clement Biddle marshal for the district of Pennsylvania, for fines and forfeitures arising under the act entitled “An act for the punishment of certain crimes against the United States

118.  


From Samuel Hodgdon for arms and accoutrements sold out of the public stores, for the use of the state of South Carolina, by direction of the President of the United States

4,240.  


From the president directors and company of the bank of the United States, for the excess of the first half yearly dividend on the capital stock held by the United States, beyond the interest payable on the loan of two millions of dollars, obtained from the said bank

8,028.  


Funds Arising from Ballances Found due On Accounts, Which Originated Under the Late Government.


From David Trumbull, on his lottery agency
189.96



James Watson, in the quarter masters department
1,080.76



Samuel Davidson, in the department of the commissary of hides
37.35



John Richards agent for John Moland, in the department of the deputy commissary general for the state of Connecticut
427.83



Henry Hollingsworth, late deputy quarter master general
419.54



William Shippen, late director general of military hospitals
2,547.38





4,702.82



Foreign Loans.


From the president directors and company of the bank of New-York, for the produce of bills of exchange drawn on the agents for negotiating the loans in Hol-land
327,136.22



From the president directors and company of the bank of North America, for the produce of bills of exchange drawn on the said agents
218,766.67



From John Kean cashier of the bank of the United States for the amount of bills of exchange drawn on the said agents, for the purpose of effecting the subscription to said bank, on behalf of the United States
2,000,000.  





2,545,902.89


Domestic Loans


From the president directors and company of the bank of the United States, to replace the like sum which was drawn from the funds arising from foreign loans, to effect the subscription to said bank
2,000,000.  



From the president directors and company of the bank of the United States, on account of the loan of 523,500 dollars, made by said bank, pursuant to the act entitled “An act for raising a farther sum of money for the protection of the Frontiers, and for other purposes therein mentioned”
400,000.  



From the president, directors and company of the bank of North America, for a loan made by said bank, without interest
156,595.56





2,556,595.56


Repayments of Monies Previously Advanced from The Treasury.


No. 1. By Jeremiah Olney, agent for paying military invalids
36.08



2. Joseph Nourse, register of the treasury
821.75



3. Jonathan Trumbull, speaker of the house of representatives
2,435.67



4. Abraham Hunt, agent for purchasing horses for the army
32.  



5. Henry Knox, secretary at war
2,304.38





   5,629.88




8,777,230.81


From which deduct the amount of the said repayments No. 3, 4 and 5, being also deducted in the account of expenditures; page 24 and 41.

   4,772.05


Amount carried to a general account of receipts and expenditures, in page 59.

8,772,458.76


Note—The above mentioned repayments No. 1 and 2, were deducted from the expenditures ending December 31st, 1791.
